Case 2:20-cr-00634-DWL Document 10 Filed 08/03/20 Page, lofi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED ____ LODGED
ENE ____ COPY
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA AUG 03 2020
} T COURT
CLERK HA PSTARESRH
EXHIBIT LIST --- CRIMINAL {py & DEPUTY
Preliminary Hearing LJ Non-Jury Trial LJ Jury Trial
USA vs. JONES, JILL, M. 20-8217 MJ
Last, First, Middle Initial Year-Case No-Deft No-Judge
GOVERNMENT L] DEFENDANT
Date.
a _ Marked | Admitted Description oe
Exhibit For In
No. Evidence | Evidence
1. Criminal Complaint in 20-8217 MJ, U.S. v. Jill Marie Jones
<% alu. < [s [2.0
2. Copy of Driver’s licenses, Bank Card and Receipt for Jill Marie Jones
3. Copy of Passport for Jill Marie Jones
slslz0 |<|slr
4. Copy of Luggage Receipt and Photo of Matching Luggage Tag
Ss {al to ¢(3\z0 (American Airlines)
De Copy of Receipt from Walmart
glalre |{3{z0
6. Screen shot of Prepay Visa Card
4|3|zo |<|sle
7. - Turkish Airlines Prepaid Luggage Receipt
g[a| 10 |¢ [3 | we
8. Turkish Airlines Records for Flight Booked for Jill Marie Jones to
$lalz0 a TP Istanbul, Turkey
9, Jill Marie Jones’ E-Visa for the Republic of Turkey
10. American Airline Itinerary for Jill Marie Jones’ flight to Detroit,
4|3|20 < | 3(-1. Michigan
11.
12.
13.
14.

 

 

 

 

 

 
